Citation Nr: 0105375	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  98-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The veteran filed a Notice of Disagreement with the RO's 
September 1999 rating decision denying entitlement to a total 
rating based on unemployability due to service-connected 
disability.  This issue is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The evidence received since an unapppealed rating 
decision of January 1990 confirming prior denials of 
entitlement to service connection for PTSD includes evidence 
which is neither cumulative nor redundant of the evidence 
previously of record and which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

2. The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156a (2000).

2.  PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran currently contends that service connection is 
warranted for PTSD disability because it is etiologically 
related to his service in Vietnam.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The veteran was initially denied service connection for 
anxiety reaction, claimed as Vietnam stress syndrome in a 
February 1982 rating decision.  The RO continued the denial 
in subsequent rating decisions, dated in May and June 1987, 
November 1998 and January 1989.  In a January 1990 rating 
decision, the RO confirmed prior rating decisions denying 
entitlement to service connection for PTSD as the medical 
evidence did not support a diagnosis.  Generally, a claim 
which has been denied in an unappealed rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).  

The evidence received since the January 1990 rating decision 
includes private and VA medical reports, dating from 1988 to 
2000, reflecting that the veteran has a diagnosis of PTSD.  
These reports are not cumulative or redundant of the evidence 
previously of record.  In addition, they are so significant 
that they must be considered to fairly decide the merits of 
the veteran's claim.  Accordingly, they are new and material 
and the claim is reopened. 

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran contends that he has PTSD as result of his 
Vietnam service.  In this regard, he maintains that while he 
was stationed in Da Nang with the 363rd Transportation 
Company, he came under mortar and rocket fire, occasionally 
went out with convoys as a gunner and shot two to three 
people, saw one of his own men commit suicide by shooting 
himself in the head, and helped a wounded Lieutenant 
"Petrie" after he had been "fragged."  In addition, the 
veteran contends that he has feelings of guilt regarding his 
treatment of the Vietnamese people, particularly children.

The record reflects that the veteran was requested by the RO 
to provide a more detailed statement concerning dates and 
specific descriptions of the incidents, such as complete 
names of the individuals involved, the division, regiment and 
battalions to which he was assigned during the traumatic 
incidents in order to verify his claimed stressors.  The 
veteran responded that he could not remember Lieutenant 
"Petrie's" complete name or whether he survived the 
incident or provide the names and dates of other individuals.  
Although a detailed account of the veteran's in-service 
stressor was unavailable, a request was sent to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the veteran's stressors.  
In a response from the USASCRUR the agency was unable to 
verify the veteran's stressors because more specific 
information, to include complete names and dates was 
required.  In addition, a search for morning reports for 
those wounded or killed in action assigned to the 363rd 
Transportation Company 80th General Support Division from 
October 1969 to January 1970 was negative.   

The RO has provided the veteran with a current PTSD VA 
examination in May 1998.  While the veteran maintains that he 
has continued to seek treatment for his PTSD from VA Medical 
Centers in Columbia, Missouri and Topeka, Kansas, the Board 
does not dispute the current diagnosis of PTSD.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA. Bernard v. Brown, 4 Vet. App. 
384, 389 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12- 
99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

Service medical records are negative for any clinical 
findings of PTSD.  Service personnel records reflect that the 
veteran served in Vietnam from September 1969 to September 
1970, that his military occupational specialty was a wheel 
vehicle mechanic, that he was assigned to the 363rd 
Transportation Company and served on the Vietnam Summer Fall 
and Winter Spring Campaigns.  He was awarded the Republic of 
Vietnam Campaign Medal, National Defense Service Medal and 
Vietnam Service Medal.  

The record contains post-service medical evidence of PTSD.  
The veteran testified about his stressors in testimony during 
a June 1999 hearing at the St. Louis, RO.  However, the 
record reflects that he did not receive any award or 
decoration indicative of combat and there is no other 
corroboration of the veteran's participation in combat.  
Additionally, he has indicated that he is unable to provide 
additional information regarding his service stressors which 
would enable verification by USASCRUR.  As noted previously 
in this decision, a search for morning reports for those 
either wounded or killed in action assigned to the veteran's 
unit was negative.  While command chronologies submitted by 
the USASCRUR reflect that a convoy from the 363rd 
Transportation Company came under enemy sniper fire enroute 
to Da Nang, there was no verification of the veteran having 
been present and no documentation of a Lieutenant "Petrie" 
having been fragged.  Without evidence establishing that the 
veteran engaged in combat with the enemy or corroborating 
evidence of a stressor supporting the diagnosis of PTSD, the 
claim must be denied.


ORDER

Service connection for PTSD is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

